Citation Nr: 1047493	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  03-08 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome 
(CTS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 2001.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in New 
Orleans, Louisiana, that denied the benefit sought on appeal.  
			
The claim on appeal was previously denied by the Board in an 
October 2007 decision.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
November 2009 Memorandum Decision, the Court vacated the October 
2007 Board decision and remanded the matter back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010). 
In September 2010, the Veteran submitted new medical evidence 
pertinent to the claim on appeal.  This new evidence was 
accompanied by a request for the Board to remand the matter back 
to the RO for initial consideration of the new evidence.  
Accordingly, a remand is required.  See 38 C.F.R. §§ 19.37(b), 
20.1304(c) (2010). 

Additionally, the Board finds that a remand is required in order 
to comply with the directives of the November 2009 Memorandum 
Decision.  Specifically, the Board finds that a new VA 
examination must be conducted so that appropriate diagnostic 
testing may be conducted, and to determine the etiology of the 
Veteran's left hand/wrist condition, particularly in light of the 
diagnosis documented in the newly submitted evidence of September 
2010.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
left hand/wrist condition.  In making this 
determination, the examiner should conduct 
a nerve conduction study or an 
electromyography (EMG).  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any current left hand/wrist condition 
had its onset during service or is in any 
other way causally related to his active 
service.
      	
All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010). 

2.  On completion of the above development, 
review all the additional evidence that has 
been obtained subsequent to the most recent 
supplemental statement of the case, and 
determine whether the issue on appeal may 
be granted in light of this evidence.  

3.  If the benefit sought on appeal remains 
denied, the Veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


